The writ of error is to review a judgment of conviction of murder in the first degree.
It is contended that the evidence is not sufficient to establish venue in Orange County, Florida, and is also insufficient to prove the element of premeditated design. I find sufficient substantial evidence to warrant the jury in concluding that the homicide occurred in Orange County, Florida. See Lowman v. State, 80 Fla. 18, 85 So.2d 166.
I also think all the circumstances surrounding the homicide, the nature of the fatal wound, the conduct of the accused, who admitted the killing and the unreasonableness of the version of the homicide as detailed by the accused when testifying as a witness in his own behalf, were sufficient to convince the jury that the accused was guilty of murder in the first degree.
The judgment should be affirmed.